 1   MCGREGOR W. SCOTT
     United States Attorney
 2   GARY M. LEUIS
     Special Assistant U.S. Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000
 5
     Attorneys for Plaintiff
 6   UNITED STATES OF AMERICA
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                      Case No. 1:18-mj-00181-SAB
11
                       Plaintiff,                   STIPULATION TO CONTINUE; ORDER
12
     vs.
13
     MARC WALDEN,
14
                      Defendant.
15
16          IT IS HEREBY STIPULATED, by and between the parties, Special Assistant United
17   States Attorney Gary M. Leuis, and Defendant Marc Walden, that the Court continue the
18   November 15, 2018 hearing to January 17, 2019.
19          The government has received notice that the Defendant lives in Pensacola, FL, and was
20   unable to return to his home until recently due to the impact of Hurricane Michael. Mr. Walden is
21   in the process of retaining defense counsel and intends to appear via video in his local district in
22   Florida for his initial appearance in this matter. Accordingly, the parties request that the Court
23   continue Mr. Walden’s November 15, 2018 hearing to January 17, 2019.
24          //
25          //
26          //
27          //
28
 1                                                Respectfully submitted,
 2                                                McGREGOR W. SCOTT
                                                  United States Attorney
 3
 4   Date: November 13, 2018                      /s/ Gary M. Leuis
                                                  GARY M. LEUIS
 5                                                Special Assistant United States Attorney
 6
 7
 8   Date: November 13, 2018                      /s/ Marc Walden
                                                  MARC WALDEN
 9                                                Defendant
10
11
                                                ORDER
12
              The Court accepts the above Stipulation and adopts its terms as the Order of this Court.
13
     Accordingly, the November 15, 2018 hearing for Marc Walden, Case No. 1:18-mj-00181-SAB, is
14
     continued to January 17, 2019 at 10:00 a.m. The defendant is ordered to personally appear on
15
     January 17, 2019 at 10:00 a.m. in Courtroom 9.
16
17
     IT IS SO ORDERED.
18
19
     Dated:     November 13, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27

28


                                                      2
